UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6665


JOSEPH MICHAEL LADEAIROUS,

                  Plaintiff - Appellant,

            v.

MICHAEL GOLDSMITH, Chief of Police, City of Norfolk, Virginia,
sued in official and individual; HAROLD CLARKE, Director of
the Virginia Department of Corrections, sued in official and
individual capacity; JAMES C. BODIE, Intake Counsel of the
Virginia State Bar, sued in official and individual capacity,

                  Defendants – Appellees,

            and

VIRGINIA,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:13-cv-00673-JAG)


Submitted:    July 23, 2015                  Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John Michael Ladeairous, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Joseph Michael Ladeairous appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b) (2012).             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                Ladeairous v. Goldsmith,

No. 3:13-cv-00673-JAG (E.D. Va. Apr. 15, 2015).                We dispense with

oral    argument   because     the    facts    and    legal    contentions    are

adequately    presented   in    the    materials      before   this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3